DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shiga et al. (US 2014/0162434 A1).

Regarding claim(s) 1-7, Shiga teaches a dicing tape integrated film (1) for a rear surface of a semiconductor comprising a dicing tape (3) (PSA sheet) comprising a pressure-sensitive adhesive (PSA) layer (32) disposed on substrate (31) (base material) (para 0113 and Fig. 1); 
wherein the PSA layer (32) has a surface resistivity of 1.0 × 1011 Ω or less (para 0028), comprises an antistatic agent (current claim 2) (para 0018) in an amount of 10 to 30% by weight (current claim 3) (para 0130) and selected from, inter alia, anionic/cationic agents that do not contain a halogen (non-halogen ionic liquid, current claim 4) such as, inter alia, alkyltrimethyl ammonium salt (current claim 5) (para 0123-0125) and polymeric antistatic agents such as, inter alia, polythiophene (current claim 6) (para 0128).
Shiga also teaches that the thickness of the PSA layer (32) is 5 to 100 m (current claim 7) (para 0222).

While Shiga does not specify that the PSA layer leaves the presently claimed halogen atomic% on a wafer to which it was bonded, Shiga does teach that the components of the contemplated PSA layer comprises halogens.  See paragraph 0215 of Shiga which discloses that one of the copolymerizable acrylate monomers comprises a halogen.  In addition, Shiga teaches a fluorine release agent, which may or may not leave fluorine-containing residue on an adhesive layer to which it is applied (para 0199).  Shiga further discloses PSAs that are fluorine PSAs (para 0212).  

However, it is respectfully noted that Shiga does not require any of these halogenated compounds to comprise the inventive PSAs.  Thus, it is reasonable to conclude that any substrate, to include semiconductor wafers or otherwise, to which the inventive PSAs of Shiga are applied, would necessarily be absent any halogenated residue as the PSA layer never had any halogenated compound(s), and would therefore demonstrate a halogen element ratio of 0.3 atomic% or less.
OR
Given that Shiga contemplates, but does not require, the use of halogenated compounds in the inventive PSAs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that PSAs comprising NO halogenated components/elements would not leave ANY elements containing a halogen atom, and thereby arrive at the presently claimed invention from the discloses of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/17/2022